Citation Nr: 1201266	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-11 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1968, and had subsequent periods of active duty for training (ACDUTRA) and likely (INACDUTRA) through the time of his discharge from the United States Marine Corps Reserves in August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The Veteran appeared and testified before the Board sitting at the RO in August 2007.  A transcript of that hearing is of record.

The Veteran appealed the RO's March 2004 denial of service connection for a right knee disability, perfecting his appeal by submitting a VA Form 9 in March 2006.  The Veteran withdrew his appeal of this issue at his hearing before the Board, stating that he always meant to file a claim of entitlement to service connection for his left knee and not his right.  As such, the issue of entitlement to service connection is properly withdrawn pursuant to 38 C.F.R. § 20.204 and is no longer before the Board for appellate consideration.

These matters were previously before the Board and were remanded for additional development of the evidence in November 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends in both a written May 2006 submission and hearing testimony that he injured his right ankle playing football while on ACDUTRA in March or April 1971.  He testified before the Board that a fellow soldier fell on his ankle and he has experienced severe pain and limitation since that time.  The Veteran stated that he elected to have an honorable discharge as opposed to a medical discharge in 1971 when he was found to be unfit for service due to the ankle injury.  

Upon retention examination for the Marine Corps Reserves in June 1971, the Veteran reported having torn the tendons and ligaments and chipped the bone in his right ankle.  The examiner deferred to a statement from a private physician and recommended that the Veteran be released from service.  The private physician statement is dated in April 1971 and reflects a history of having treated the Veteran for quite some time for various complaints, including for recent complaints of a chronically painful right ankle.  The physician did not report any history of injury to the ankle either during a period of service or otherwise, but instead simply opined that the Veteran was no longer fit for unlimited military duty.  The Veteran has contended that he has experienced the same or similar symptoms with respect to his ankle from his injury in 1971 until the present.

Service personnel records reflect that the Veteran served for a number of days in either ACDUTRA or INACDUTRA status between 1970 and 1971, but these records do not reflect all the exact days such service occurred.  However, nothing in these records is inconsistent with the Veteran's statements.  

The Board has considered the places, types and circumstances of the Veteran's service as documented by his personnel and service treatment records, as well as all pertinent medical and lay evidence in the adjudication of this appeal.  See 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a).  After reviewing and weighing the evidence (including the Veteran's credible lay statements, service personnel records, service treatment records and the April 1971 private physician statement) on the question of whether the Veteran incurred an ankle injury while in either ACDUTRA or INACDUTRA duty status during March or April 1971, the Board finds that there is at a minimum a genuine state of equipoise of the positive and negative evidence.  When there is approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that, giving the Veteran the benefit of the doubt, the Veteran did indeed suffer an ankle injury while in either ACDUTRA or INACDUTRA duty status during March or April 1971.  

VA is obligated to obtain a VA medical examination or opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran was given a VA medical examination, with opinion, in conjunction with this claim in March 2010.  

VA's duty to assist includes a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Where a Veteran has provided lay testimony of an in-service injury or event, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  A medical opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The March 2010 VA examiner opined against the Veteran's claim because there was no documentation of a chronic right ankle condition when leaving active duty and because the examiner could not locate any documentation of an injury to the right ankle during reserves duty in 1971.  The examiner apparently did not take into account the Veteran's various lay statements and contentions that he was in either ACDUTRA or INACDUTRA status when he suffered the 1971 ankle injury, relying merely on the lack of documentation.  Based on a lack of consideration of the Veteran's lay contentions, the Board finds that all of the relevant and available evidence was not considered by the examiner, which renders the March 2010 opinion inadequate for resolving the matter of etiology.

In light of the foregoing, the Board finds that a remand for another medical opinion is necessary.  The Veteran's claim for service connection for a left knee disorder, including as secondary to the Veteran's right ankle disorder is inextricably intertwined with the right ankle disorder claim.  Therefore, an examination and opinion should also be provided with respect to this issue.  The Board notes the Veteran's representative's contention regarding the Veteran's left knee disorder and his January 1969 Report of Medical History where he indicates he may have had a left knee problem starting when he was 13.  

The Board also notes that the claims file reflects that the Veteran has received treatment most recently at the Bay Pines VA Medical Center.  The most recent treatment records located in the file are from 2010.  More recent treatment records should be obtained on remand.  

In February 2010, VA received a compact disc (CD) that contains evidence about the Veteran's application for disability benefits from the Social Security Administration (SSA).  These documents have not been converted to hardcopy form by the RO for inclusion in the record.  The records on the SSA CD have not been printed yet, but need to be reviewed by the VA examiner as part of their claims file review.  Thus, while the case is in remand status, the RO/AMC must print out the SSA records found on this CD and associate them with the claims file prior to scheduling the examination.  

Accordingly, this case is REMANDED for the following actions:

1.  Print out the SSA records located on the February 2010 CD and associate paper copies of these records with the claims file.  

2.  Obtain and associate with the claims files copies of all records of treatment received by the Veteran at the Bay Pines VA Medical Center, or any other identified VA medical facility, from January 2010 to the present.

3.  Only after all of the above has first been accomplished, schedule the Veteran for a VA orthopedic examination to evaluate the right ankle and left knee disorders.  The claims folder must be provided to the examiner for review.  The examiner should review the Veteran's entire claims file, including service treatment records and post-service medical evidence, as well as the Veteran's statements and lay evidence.  After reviewing the Veteran's claims file and examining the Veteran, the examiner should provide a thorough examination report of the Veteran's current diagnoses and severity of any current right ankle and left knee disorders.  

The examiner should then provide an opinion addressing the following questions:

(1) Whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that any current right ankle disorder(s) the Veteran has is related to his military service, to include his reported injury in 1971?

Although there is a lack of documentation as to the exact duty status of the Veteran when the 1971 ankle injury occurred, the examiner is directed to accept, based on the Board's factual finding, that the Veteran incurred an ankle injury while in either ACDUTRA or INACDUTRA duty status during March or April 1971.  

(2) The examiner should then provide an opinion as to:

a. Whether it is clear and unmistakable that the Veteran's current left knee disorder pre-existed active duty service (July 1967 to January 1968); and if so, what evidence supports that conclusion.  If found to clearly and unmistakably pre-exist service, the examiner must opine, whether it is clear and unmistakable that any such left knee disorder was not aggravated by active service?

b. Whether any current chronic left knee disorder is at least as likely as not etiologically related to an event, injury, or disease in service, to include the period of active service from July 1967 to January 1968, and the reserve service from January 1968 to August 1971?

c. Whether any current left knee disorder is at least as likely as not:  (a) proximately due to, or (b) chronically aggravated by, the Veteran's right ankle disorder, if the examiner finds above that the right ankle disorder is related to service?

A through rationale must be provided for each opinion and the report should include a discussion of the Veteran's documented medical history, statements and assertions.  If the examiner cannot provide opinions without resort to speculation, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If any issue on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




								(continued on next page)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


